Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Regarding priority, examiner notes communication on 12/06/2019 regarding the rejection of the priority claim based on the date of the original priority document and the present application.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schenker (US-20140188197-A1).
Regarding claim 3, Schenker teaches a laser therapeutic apparatus, comprising:
a laser ([0022]-[0023] a source of laser light); and
a therapeutic optical fiber, coupled to the laser and driven by the laser to emit light ([0027] a fiber optic cable coupled to the laser source to emit light);
wherein the therapeutic optical fiber is configured for being implanted into a body of a patient during surgery ([0043]-[0044] method to implant the device in the body) to perform a repair treatment on a spinal cord site to-be-treated by light irradiation ([0007] a spinal cord injury site is treated with laser light), and then being removed from the body of the patient after the surgery ([0044] after a treatment regimen time period the device may be removed).
Regarding claim 6, Schenker teaches a laser therapeutic apparatus substantially as claimed in claim 3. Further Schenker teaches a laser therapeutic apparatus wherein the laser is a semiconductor laser having a laser wavelength of 770nm to 830nm ([0033] a diode laser assembly produces laser light, [0035] light generated may be around a 760nm laser; One of basic skill in the art would recognize a diode laser as a semiconductor laser for reference see US patent Towne para [0089] “As diode lasers are semiconductor devices, they may also be classified as semiconductor lasers”).
Regarding claim 16, Schenker teaches a laser therapeutic apparatus substantially as claimed in claim 1. Further, Schenker teaches a spinal cord repairing method for performing spinal cord repair by a laser therapeutic apparatus as claimed in claim 1, the spinal cord repairing method comprising:
determining laser irradiation parameters of the laser therapeutic apparatus according to spinal nerve function and degree of injury of a patient ([0044] based on injury, the device treatment may be chosen from a few month to indefinitely; [0037] a particular treatment regimen is outlined; [0035]-[0036] laser treatment apparatus may deliver different frequencies and power settings);
implanting the therapeutic optical fiber of the laser therapeutic apparatus into a spinal cord site to-be-treated in a body of the patient during a surgery operation ([0026]-[0027] laser apparatus may be implanted, [0032] may be implanted into epidural space);
after the surgery operation, controlling the laser therapeutic apparatus to irradiate the spinal cord site to-be-treated for repair according to the determined laser irradiation parameters, wherein the spinal cord site to-be-treated is irradiated in a manner of first continuous irradiation and then pulsed irradiation, or in a manner of first pulsed irradiation and then continuous irradiation ([0045] parameters of the laser irradiation treatment can be remotely selected and consist of pulsed or continuous emission); and
removing the therapeutic optical fiber after completion of the repair ([0044] treatment may last a set time period after which the device is removed).
Regarding claim 17, Schenker teaches a spinal cord repairing method substantially as claimed in claim 16. Further, Schenker teaches a spinal cord repairing method for performing spinal cord repair herein the laser irradiation parameters comprise working mode of laser irradiation, laser wavelength, laser irradiation intensity, and laser irradiation duration ([0045] laser setting may be changed, parameters such as turning off the laser, selecting a light pattern (pulsed, continuous, etc.), and selecting or adjusting wavelength and power output from multiple selectable power levels).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Schenker (US 20140188197 A1) in view of Shigematsu (US 5721635 A) in view of Takeuchi (US-20170003459-A1) in view of Ingman (US-20060013550-A1).
Regarding claim 1, Schenker teaches a laser therapeutic apparatus, comprising:
a laser ([0022]-[0023] a source of laser light); and
a therapeutic optical fiber, coupled to the laser and driven by the laser to emit light ([0027] a fiber optic cable coupled to the laser source to emit light);
wherein the therapeutic optical fiber is configured for being implanted into a body of a patient during surgery ([0043]-[0044] method to implant the device in the body) to perform a repair treatment on a spinal cord site to-be-treated by light irradiation in a manner of first continuous irradiation and then pulsed irradiation or in a manner of first pulsed irradiation and then continuous irradiation ([0045] lighting patterns may be selected from pulsed and continuous modes), and then configured for being 
an optical fiber guiding structure  wherein an end of the optical fiber structure is coupled to the optical fiber guiding structure and another end of the cascaded optical fiber structure is coupled to the optical fiber controller,  ([0035] Fig 6. An end tip 120 guides the optical fiber into the treatment region; [0029] Fig 1, fiber runs to the laser assembly 130/controller),
and an optical fiber controller ([0037] programmable controller sets treatment parameters).
Schenker does not teach a laser therapeutic apparatus wherein the therapeutic optical fiber comprises N number of laser fibers each with a predetermined length, N-1 number of optical fiber connection components; the N number of laser fibers are coupled with one another by the N-1 number of optical fiber connection components to form a cascaded optical fiber structure, an end of the cascaded optical fiber structure is coupled to the optical fiber guiding structure, and
another end of the cascaded optical fiber structure is coupled to the optical fiber controller, and N is a positive integer no smaller than 2; each of the optical fiber connection components is provided with a pressure sensor, and the pressure sensor is coupled to the optical fiber controller, the pressure sensor is configured to detect pressure data of the optical fiber connection component, and the optical fiber controller is configured to determine a coupling state of the laser fiber based on the pressure data;
wherein each of the N number of laser fibers comprises a core, a cladding layer, a metal coating layer, an elastic coating layer and a hydrophilic layer arranged in that order from inside to outside.
Shigematsu teaches an optical fiber wherein the optical fiber comprises N number of laser fibers each with a predetermined length, N-1 number of optical fiber connection components; the N number of laser fibers are coupled with one another by the N-1 number of optical fiber connection components to form a cascaded optical fiber structure and N is a positive integer no smaller than 2 (Col 6 Ln 30-40, Fig 2, N (a number of fibers, seen in Fig 2, can be greater than 2) optical fibers are connected in series, 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the laser therapeutic apparatus of Schenker with the series of connected optical fibers of Shigematsu because this modification comprises a simple substitution of one known element (fiber optic of Schenker) for another (a series of set length cables of Shigematsu) to obtain predictable results (the fiber will comprise individual sections connected together rather than a single fiber).
Schenker in view of Shigematsu does not teach wherein each of the optical fiber connection components is provided with a pressure sensor, and the pressure sensor is coupled to the optical fiber controller, the pressure sensor is configured to detect pressure data of the optical fiber connection component, and the optical fiber controller is configured to determine a coupling state of the laser fiber based on the pressure data;
wherein each of the N number of laser fibers comprises a core, a cladding layer, a metal coating layer, an elastic coating layer and a hydrophilic layer arranged in that order from inside to outside.
Takeuchi teaches an optical fiber connector (Abstract, [0009]) wherein the optical fiber connection component is provided with a pressure sensor ([0088]-[0090] connector assembly may include a pressure sensor), and the pressure sensor is coupled to the optical fiber controller ([0125]-[0126] sensor may be electrically connected to a logic circuit, such as logic circuit), the pressure sensor is configured to detect pressure data of the optical fiber connection component and the optical fiber controller is configured to determine a coupling state of the laser fiber based on the pressure data ([0127] “sensor 1530 is so pressed by a force within a predetermined tolerance range, sensor 1530 may operate in the same manner as any of the arrangements of sensor 630 to generate or stop generating a signal along cable 1535 providing an indication that second connector assembly 640 has applied 
It would be obvious to one of ordinary skill in the art at the time of invention to have combined the laser therapy apparatus of Schenker in view of Shigematsu with the connection with pressure sensor as described by Takeuchi because the sensor may detect “incomplete connections between connectors or between a connector and an adapter, which may be undetected by users, are made. Additionally, fatigue or other stresses induced through use of the connectors may weaken mechanical connections between connectors or between a connector and an adapter causing connections to be broken or inadequate. Such incomplete or broken connections have caused reduced system performance or even complete system failure” [0005]. Further examiner notes this modification comprises the use of known technique (a connector with pressure sensor) to improve similar devices (an optical fiber connector) in the same way (detecting changes in connection pressure to ensure proper coupling).
Schenker in view of Shigematsu in view of Takeuchi does not teach a fiber wherein each of the laser fibers comprises a core, a cladding layer, a metal coating layer, an elastic coating layer and a hydrophilic layer arranged in that order from inside to outside.
Ingman teaches a fiber optic (Abstract) wherein each of the laser fibers comprises a core ([0055] a core surrounded by a cladding layer), a cladding layer ([0055] a cladding layer outside of the core), a metal coating layer ([0061]-[0062] cladding layer may comprise metals and serve as the coating layer;  cladding layer may use two layers of different particles (two distinct layer zones)), an elastic coating layer ([0070]-[0075] the inner layers may be protected by a Teflon, polyethylene or other elastic covering) and a hydrophilic layer ([0070] outer covering may be PTFE (Teflon), one of basic skill in the art would recognize PTFE may be made to have a hydrophilic surface and is well known in the medical arts as a coating for this property, incorporated by reference US patent Boutillette (US 20060030753 A1) 
It would be obvious to one of ordinary skill in the art at the time of invention to have combined the laser therapeutic apparatus of Schenker in view of Shigematsu in view of Takeuchi with the fiber composition of Ingman because this modification comprises a simple substitution of one known element (optical fiber as described in Schenker) for another (layered optical fiber of Ingman) to obtain predictable results (the layered fiber may have more suitable properties for the therapeutic application). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schenker (US 20140188197 A1) in view of Shigematsu (US 5721635 A) in view of Takeuchi (US-20170003459-A1) in view of Ingman (US-20060013550-A1) as applied to claim 1 above, and further in view of Everett (US-20090324175-A1) and Frost (US-9180308-B1).
Regarding claim 2, Schenker in view of Shigematsu in view of Takeuchi in view of Ingman teach a laser therapeutic apparatus substantially as claimed in claim 1.  Further, Takeuchi teaches an optical fiber connector (Abstract, [0009]) wherein the optical fiber connection component is provided with a pressure sensor as taught above in claim 1 ([0088]-[0090] connector assembly may include a pressure sensor), wherein the pressure sensor is disposed between the fiber connection end (ferrule) and the housing ([0088]-[0090] the pressure sensor may abut against a surface and detect the movement of the surface that indicates a secure connection).
Schenker in view of Shigematsu in view of Takeuchi in view of Ingman does not teach a laser therapeutic apparatus wherein the therapeutic optical fiber is a 360⁰ circumferentially illuminated full-body luminous optical fiber; each the optical fiber connection component comprises a first collimator, a second collimator and a silicone rubber sleeve; the first collimator and the second collimator are respectively disposed ends of two of the N number of laser fibers, and the first collimator and the 
Everett teaches a fiber optical connector wherein each of the optical fiber connection component comprises a first collimator, a second collimator ([0081] Fig 2. Two connectors joined together, a lens in both opposing connectors collimates the optical beam; Fig 4 and 6-11, a spherical lens can be seen acting as a collimator) and a silicone rubber sleeve ([0085] Fig 1, a rubber ring sleeve 16 surrounds the connection assembly; Further, the Examiner considers that it has been held by reviewing courts that it is within the general skill of an ordinary worker in the art to select a known material (a specific silicone rubber as opposed to generic rubber) on the basis of suitability for the intended use as a matter of design choice); the first collimator and the second collimator are respectively disposed ends of two of the N number of laser fibers ([0081] Fig 2, two connectors mated together, [0091] Fig 4, the collimating lens is disposed at the end of the fiber and connector), and the first collimator and the second collimator are attached to each other such that the two of the N number of laser fibers are axially coincided with each other ([0081] two connectors are joined to optically couple the fibers); the silicone rubber sleeve is sleeved on the first collimator and the second collimator ([0085] a rubber sleeve encompasses the collimator assembly, the collimator comprises the ending of the fiber, where the pressure sensor for sensing coupling of Takeuchi is disposed between the ending and the rubber sleeve housing).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the connector with pressure sensor for detecting coupling as taught in claim 1 by Schenker in view of Shigematsu in view of Takeuchi with the collimator and rubber sleeve connector as taught by Everett because the beam mating of Everett may be used “to increase the reliability of an optical connector is to 
Schenker in view of Shigematsu in view of Takeuchi in view of Ingman in view of Everett does not teach a laser therapeutic apparatus wherein the therapeutic optical fiber is a 360⁰ circumferentially illuminated full-body luminous optical fiber.
Frost teaches a laser therapeutic device wherein the therapeutic optical fiber is a 360⁰ circumferentially illuminated full-body luminous optical fiber (Col 6 Ln 40-60 Fig 4, the fiber used in this treatment is a side-firing fiber which allows for 360⁰ output).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the optical fiber of Schenker in view of Shigematsu in view of Takeuchi in view of Ingman in view of Everett with the 360⁰ output fiber of Frost because this modification comprises a simple substitution of one known element (fiber output light at its ends) for another (fiber outputting light in 360⁰ along its length) to obtain predictable results (light is emitted along the length of the fiber for treatment).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schenker (US-20140188197-A1) as applied to claim 3 above, and further in view of Shigematsu (US-5721635-A) and Takeuchi (US-20170003459-A1).
Regarding claim 4, Schenker teaches a laser therapeutic apparatus substantially as claimed in claim 3. Further Schenker teaches a laser therapeutic apparatus with an optical fiber guiding structure wherein an end of the optical fiber structure is coupled to the optical fiber guiding structure and another end of the cascaded optical fiber structure is coupled to the optical fiber controller,  ([0035] Fig 6. An end tip 120 guides the optical fiber into the treatment region; [0029] Fig 1, fiber runs to the laser assembly 130/controller),
and an optical fiber controller ([0037] programmable controller sets treatment parameters).

another end of the cascaded optical fiber structure is coupled to the optical fiber controller, and N is a positive integer no smaller than 2; each of the optical fiber connection components is provided with a pressure sensor, and the pressure sensor is coupled to the optical fiber controller, the pressure sensor is configured to detect pressure data of the optical fiber connection component, and the optical fiber controller is configured to determine a coupling state of the laser fiber based on the pressure data.
Shigematsu teaches an optical fiber wherein the optical fiber comprises N number of laser fibers each with a predetermined length, N-1 number of optical fiber connection components; the N number of laser fibers are coupled with one another by the N-1 number of optical fiber connection components to form a cascaded optical fiber structure and N is a positive integer no smaller than 2 (Col 6 Ln 30-40, Fig 2, N (a number of fibers, seen in Fig 2, can be greater than 2) optical fibers are connected in series, Col 30 Ln 63-Col 31 Ln 10, the optical fibers are of a predetermined length and connected in series (cascaded) by optical connections). 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the laser therapeutic apparatus of Schenker with the series of connected optical fibers of Shigematsu because this modification comprises a simple substitution of one known element (fiber optic of Schenker) for another (a series of set length cables of Shigematsu) to obtain predictable results (the fiber will comprise individual sections connected together rather than a single fiber).
Schenker in view of Shigematsu does not teach wherein each of the optical fiber connection components is provided with a pressure sensor, and the pressure sensor is coupled to the optical fiber 
Takeuchi teaches an optical fiber connector (Abstract, [0009]) wherein the optical fiber connection component is provided with a pressure sensor ([0088]-[0090] connector assembly may include a pressure sensor), and the pressure sensor is coupled to the optical fiber controller ([0125]-[0126] sensor may be electrically connected to a logic circuit, such as logic circuit), the pressure sensor is configured to detect pressure data of the optical fiber connection component and the optical fiber controller is configured to determine a coupling state of the laser fiber based on the pressure data ([0127] “sensor 1530 is so pressed by a force within a predetermined tolerance range, sensor 1530 may operate in the same manner as any of the arrangements of sensor 630 to generate or stop generating a signal along cable 1535 providing an indication that second connector assembly 640 has applied sufficient force against first connector assembly”; by the action of detecting that the second connector assembly has applied sufficient force the sensor detects a coupling state of the connection).
It would be obvious to one of ordinary skill in the art at the time of invention to have combined the laser therapy apparatus of Schenker in view of Shigematsu with the connection with pressure sensor as described by Takeuchi because the sensor may detect “incomplete connections between connectors or between a connector and an adapter, which may be undetected by users, are made. Additionally, fatigue or other stresses induced through use of the connectors may weaken mechanical connections between connectors or between a connector and an adapter causing connections to be broken or inadequate. Such incomplete or broken connections have caused reduced system performance or even complete system failure” [0005]. Further examiner notes this modification comprises the use of known technique (a connector with pressure sensor) to improve similar devices (an optical fiber connector) in the same way (detecting changes in connection pressure to ensure proper coupling).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schenker (US-20140188197-A1) as applied to claim 3 above, and further in view of Frost (US-9180308-B1).
Regarding claim 5, Schenker teaches a laser therapeutic apparatus substantially as claimed in claim 4. Schenker in does not teach wherein the therapeutic optical fiber is a 360⁰ circumferentially illuminated full-body luminous optical fiber.
Frost teaches a laser therapeutic device wherein the therapeutic optical fiber is a 360⁰ circumferentially illuminated full-body luminous optical fiber (Col 6 Ln 40-60 Fig 4, the fiber used in this treatment is a side-firing fiber which allows for 360⁰ output).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the optical fiber of Schenker in view of Shigematsu in view of Takeuchi in view of Ingman in view of Everett with the 360⁰ output fiber of Frost because this modification comprises a simple substitution of one known element (fiber output light at its ends) for another (fiber outputting light in 360⁰ along its length) to obtain predictable results (light is emitted along the length of the fiber for treatment).
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schenker (US-20140188197-A1) in view of Shigematsu (US-5721635-A) in view of Takeuchi (US-20170003459-A1) as applied to claim 4 above, and further in view of Everett (US-20090324175-A1).
Regarding claim 7, Schenker in view of Shigematsu in view of Takeuchi teaches a therapeutic laser apparatus substantially as taught in claim 4. 
Schenker in view of Shigematsu in view of Takeuchi in view of Ingman does not teach a laser therapeutic apparatus wherein each the optical fiber connection component comprises a first collimator, and a second collimator; the first collimator and the second collimator are respectively disposed ends of two of the N number of laser fibers, and the first collimator and the second collimator are attached to each other such that the two of the N number of laser fibers are axially coincided with each other.

It would be obvious to one of ordinary skill in the art at the time of invention to have modified the connector with pressure sensor for detecting coupling as taught in claim 1 by Schenker in view of Shigematsu in view of Takeuchi with the collimator and rubber sleeve connector as taught by Everett because the beam mating of Everett may be used “to increase the reliability of an optical connector is to make use of an expanded collimated optical beam which is projected between mating connector portions” [0005].
Regarding claim 8, Schenker in view of Shigematsu in view of Takeuchi in view of Everett teaches a therapeutic laser apparatus substantially as taught in claim 7.
Further, Takeuchi teaches an optical fiber connector (Abstract, [0009]) wherein the optical fiber connection component is provided with a pressure sensor as taught above in claim 4 ([0088]-[0090] connector assembly may include a pressure sensor), wherein the pressure sensor is disposed between the fiber connection end (ferrule) and the housing ([0088]-[0090] the pressure sensor may abut against a surface and detect the movement of the surface that indicates a secure connection).

It would be obvious to one of ordinary skill in the art at the time of invention to have modified the connector with pressure sensor for detecting coupling as taught in claim 1 by Schenker in view of Shigematsu in view of Takeuchi with the collimator and rubber sleeve connector as taught by Everett because the beam mating of Everett may be used “to increase the reliability of an optical connector is to make use of an expanded collimated optical beam which is projected between mating connector portions” [0005]. Further the examiner notes that the modification further comprises combining prior art elements (coupling detection pressure sensor of Takeuchi, and rubber sleeve external housing of Everett)  according to known methods to yield predictable results (the ability to sense the coupling of the fibers from Takeuchi could occur in the connector with rubber sleeve of Everett).
Regarding claim 9, Schenker in view of Shigematsu in view of Takeuchi in view of Everett teaches a therapeutic laser apparatus substantially as taught in claim 7. Further Everett, teaches a fiber optic connector wherein a lateral limiting ring is further disposed at an interface between the laser fiber and corresponding one of the first and second collimators ([0104] Fig 9, 10, 11, a sleeve 134 with an open end (comprising a ring) aligns the fiber end to the collimator/spherical lens).

Regarding claim 10, Schenker in view of Shigematsu in view of Takeuchi in view of Everett teaches a therapeutic laser apparatus substantially as taught in claim 9. Further Everett, teaches a fiber optic connector wherein a distance from the lateral limiting ring to the corresponding one of the first and second collimators is in a range from 2 mm to 8 mm ([0104] Fig 9 the ring 134 is spaced apart from the collimator in each connector end, examiner notes that the range of 2mm  to 8mm are considered obvious due by Optimization Within Prior Art Conditions; "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05). 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the laser therapeutic apparatus of Schenker in view of Shigematsu in view of Takeuchi with the limiting ring of Everett because “only the lens aperture at the front cylindrical portion may need to be dimensioned accurately to fit an optical component” (the limiting ring allow for the fiber to align with the lens separate for the exterior housing, reducing the number of optical precision parts needed). Further, examiner notes that this modification comprises a use of known technique (a ring structure to hold the fiber in relation to the collimator) to improve similar devices (optic fiber connections) in the same way (alignment of the optical transmissions within a housing).
Regarding claim 11, Schenker in view of Shigematsu in view of Takeuchi in view of Everett teaches a therapeutic laser apparatus substantially as taught in claim 9. Further Everett, teaches a fiber optic connector wherein a ratio of a diameter of the lateral limiting ring to a diameter of the laser fiber is in a range from 4:3 to 3:2 ([0104] Fig 9 the ring 134 is disposed so that the diameter of the fiber can fit within it, generally fulfilling the ratio claimed; the specific ratios of 4:3 to 3:2 are considered obvious due by Optimization Within Prior Art Conditions; "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schenker (US-20140188197-A1) in view of Shigematsu (US-5721635-A) in view of Takeuchi (US-20170003459-A1) in view of Everett (US-20090324175-A1) in further view of Norwood (US 20040201000 A1).
Regarding claim 12, Schenker in view of Shigematsu in view of Takeuchi in view of Everett teaches a therapeutic laser apparatus substantially as taught in claim 9. Further Everett teaches the lateral limiting ring (see claim 9 above).
Norwood teaches a polymer blend for optical components comprising a tetrafluoroethylene coating ([0003] polymer compositions for fiber optics are disclosed, Claims 10 and 27 where tetrafluoroethylene is chosen for the composition, [0053] the material described may be spin coated onto other substrates).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the lateral limiting ring of Everett with the tetrafluoroethylene coating of Norwood because this modification comprises applying a known technique (using a tetrafluoroethylene coating) to a known device (fiber optic components) ready for improvement to yield predictable results (this type of coating may serve to amplify light signals Norwood para [0054]-[0057]).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schenker (US-20140188197-A1) as applied to claim 3 above, and further in view of Kaplitt (US-20150360050-A1). 
Regarding claim 13, Schenker teaches a therapeutic laser apparatus substantially as claimed in claim 3. Further, Schenker teaches wherein the laser comprises a power source (Abstract, power source), a processor ([0037] programmable controller), a laser output circuit ([0027] power source connected to laser assembly, connection comprises a circuit), an input control circuit ([0045] wireless tuning via remote control), and a laser light source ([0027] a diode laser assembly). 
Schenker does not teach a laser apparatus wherein:
the processor is electrically coupled to the input control circuit and the laser output circuit and configured for controlling the laser output circuit according to a control instruction inputted from the input control circuit;
the laser output circuit is electrically coupled to the laser light source and configured for controlling an irradiation intensity and an irradiation duration of the laser light source;
the power source is electrically coupled to the laser output circuit and configured for providing a driving current to the laser output circuit.
Kaplitt teaches a therapeutic laser apparatus wherein the processor is electrically coupled to the input control circuit and the laser output circuit (Fig 28 CPU configured to send to the driving circuit/laser output and to send signal to the controller/input/output controls) and configured for controlling the laser output circuit according to a control instruction inputted from the input control circuit ([0045] processor may be couple to input/output hardware, or programming interfaces);
the laser output circuit is electrically coupled to the laser light source and configured for controlling an irradiation intensity and an irradiation duration of the laser light source ([0047] Fig 28, the driving circuit outputs to the delivery segment DS which may be diose laser paired to an optic fiber [0205] programming the device may tailor illumination parameters like duration and intensity);

	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the therapeutic laser apparatus of Schenker with the electronic power and circuitry of Kaplitt because this modification comprises a use of known technique (electronic connections and control) to improve similar devices (optical therapy devices) in the same way (the electronics provide addition control over the devices actions).
Regarding claim 14, Schenker in view of Kaplitt teaches a therapeutic laser apparatus substantially as claimed in claim 13. Further, Kaplitt teaches a therapeutic light apparatus wherein the laser output circuit comprises a power control circuit and a laser driving circuit ([0199]-[0202] Fig 30, a driving circuit is shown and described with a circuit for controlling input current and  a circuit for providing the laser with current to drive the laser); the power control circuit is electrically coupled to the processor, the power source and the laser driving circuit individually (Fig 28 the driving is coupled to the power supply, the laser (DS) and the CPU individually), and configured for converting a rated voltage outputted from the power source into a required constant driving current according to the control instruction inputted to the processor ([0200] driving circuit receives parameters from processor to generate a current to output to the laser), and further configured for outputting the driving current to the laser driving circuit to drive the laser driving circuit to operate([0193] Processor may control driving circuit to deliver power to light source); the laser driving circuit is electrically coupled to the laser light source and configured for controlling the irradiation intensity and the irradiation duration of the laser light source ([0195] driving circuit may drive the laser to output different intensities and durations of treatment). 
.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schenker (US-20140188197-A1) in view of Kaplitt (US-20150360050-A1) as applied to claim 14 above, and further in view of Soma (US-20160365721-A1).
Regarding claim 15, Schenker in view of Kaplitt teaches a therapeutic laser apparatus substantially as claimed in claim 13. Further, Kaplitt teaches wherein the laser further comprises a feedback protection circuit ([0009] “a sensor is configured to: produce an electrical signal representative of the state of the target tissue or its environment; and deliver the signal to the controller, wherein the controller is further configured to interpret the signal from the sensor and adjust at least one light source output parameter such that the signal is maintained within a desired range”); the feedback protection circuit comprises a power feedback circuit ([0009] may be an electrical sensor) and a temperature feedback circuit ([0009] sensor may be a temperature sensor);
the power feedback circuit and the temperature feedback circuit each are electrically coupled to both the laser driving circuit and the processor, and configured for detecting a power and a temperature of the laser driving circuit and transmitting a power information and a temperature information to the processor ([0009] “deliver the signal to the controller, wherein the controller is further configured to interpret the signal from the sensor and adjust at least one light source output parameter such that the signal is maintained within a desired range, wherein the light source output parameter may be chosen from the group containing of; current, voltage, optical power, irradiance, pulse duration, pulse interval 
Schenker in view of Kaplitt does not teach a laser therapeutic system wherein the feedback protection circuit comprises an overcurrent protection circuit, the overcurrent protection circuit is electrically coupled to the power control circuit and the processor, and configured for detecting a current of the power control circuit and transmitting a current information to the processor. 
Soma teaches an overcurrent protection circuit ([0079] power delivery device includes overcurrent protection circuit) the overcurrent protection circuit is electrically coupled to the power control circuit ([0085] the overcurrent protection connects to the power transistor which delivers power to the load) and the processor ([0089] the overcurrent protection circuit detects when an abnormal state is detected and outputs to the microcontroller/processor), and configured for detecting a current of the power control circuit and transmitting a current information to the processor ([0089] the overcurrent protection circuit detects when an abnormal state is detected and outputs to the microcontroller/processor).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the laser therapeutic apparatus of Schenker in view of Kaplitt with the overcurrent protection of Soma because this modification comprises applying a known technique (circuit for current monitoring) to a known device (the therapeutic laser device and control electronics) ready for improvement to yield predictable results (a benefit of extra safety from current based malfunctions may be gained).
Claim 18  is rejected under 35 U.S.C. 103 as being unpatentable over Schenker (US-20140188197-A1) as applied to claim 16 above, and further in view of  Anders (US 8328857 B2).
Regarding claim 17, Schenker teaches a spinal cord repairing method substantially as claimed in claim 16. Further, Schenker teaches a spinal cord repairing method comprising adjusting the laser irradiation parameters ([0045] parameters may be adjusted based on)

Anders teaches a method of spinal cord light therapy adjusting the laser irradiation parameters (Col 7 ln 25-61, parameters of the light treatment are adjustable) according to observed changes in TNF-a factor, and IL-6 factor (Col 10 ln 26-62, Fig 10, changes in TNF-a and IL-6 are observed in treated patients to assess efficacy). (Examiner notes that TNF-a factor, IL-6 factor, IL-10 factor, NG2 protein and GAP43 are all biological markers forming a Markush grouping, by the teaching of Ander to observe TNF-a and IL6 factors, the observation of the remaining proteins would be obvious to one of skill in the art.)
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the spinal repair method and adjustable treatment of Schenker with the observation of changes in TNF-a and IL6 of Anders because the “invention provides methods for evaluating the effectiveness of a treatment for SCI” (Col 1 Ln 45-50). 
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following US patents are noted:
Towne (US 20160030765 A1) a light treatment system which disclosed similar spinal treatments.
Sevier (US 20150093573 A1) disclosed a tetrafluoroethylene coating to insulate a wire/fiber.
 Durrant (US 20130074303 A1) teaches a fiber optic connector with a flexible rubber exterior.
Poloetto (US 20120253261 A1) teaches a fiber based light treatment system for neural application.
Erdman (US 20120020618 A1) teaches a fiber connector with alignment features similar to the limiting ring. 
Bickham (US 20110122646 A1) teaches a layered fiber optic with several similar layering features to the claimed invention. 

	Elkins (US 20020164130 A1) teaches an apparatus to attach optic fibers to one another.
	Moran (WO 2012098548 A1) teaches a phototherapy system with spinal applications.
Li (Biomed Research International 2015) and Grulova (Cellular and Molecular Neurobiology 2011) disclose more proteins to identify spinal healing after a spinal injury. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                         
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        23 April 2021